Judge Gbeen,
delivered his opinion.
Thése two cases are precisely the same in all their circumstances. The demandant claimed the land in controversy, under a patent to Abraham Thomas. The patent is set out in the first bill of exceptions, and it is therein stated, that the patent is for the land in controversy. He also introduced a deed from Abraham Thomas to Michael Thomas; and a deed dated August 16, 1815, from Thomas Tavenner, professing to be deputy sheriff for J. S. Spencer, sheriff of Wood county, to the demandant, reciting that he had sold a tract of land belonging to Michael Thomas, returned delinquent in the name of Michael Thomas, for the non-payment of taxes, for several years; and that the demandant was the purchaser thereof; and conveying to him a tract of land of 400 acres in Wood county so sold, being a tract of land late the property of Michael Thomas, and sold as aforesaid for delinquency of taxes. The tenant moved the Court to'instruct the jury, whether the last-mentioned indenture, with the deeds mentioned in *475die first bill of exceptions, was sufficient evidence of title in the demandant, to enable him to recover in this cause, The Court being of opinion, that the last-mentioned deed was not, of itself, sufficient evidence of the transfer of the land in controversy, from Michael Thomas, jr. to the demandant, instructed the jury accordingly; to which, the demandant excepted, and the jury found for the tenant. The only question in the cause, is, whether this instruction was right.
It was indispensably necessary, in order to give the effect to this deed of transferring the title of Michael Thomas to the demandant, that J. Spencer should have been sheriff of Wood county, and Thomas Tavenncr his deputy, at the lime that the advertisement and sale were made; and without proof of those facts, the deed was not, of itself sufficient evidence, that the title of Michael Thomas was vested in the demandant. The instruction was, therefore, right, and the judgments are respectively to he affirmed.
The other Judges* concurred, and the judgment was affirmed.

 The President, absent.